[Cite as State v. Taylor, 2015-Ohio-14.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                            No. 94569



                                             STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            EDWARD TAYLOR

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                           APPLICATION DENIED



                                Cuyahoga County Court of Common Pleas
                                       Case No. CR-07-502904
                                      Application for Reopening
                                          Motion No. 480696

        RELEASE DATE: January 7, 2015
FOR APPELLANT

Edward Taylor, pro se
Inmate #570-134
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Jesse W. Canonico
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




MELODY J. STEWART, J.:
        {¶1} On December 3, 2014, the applicant, Edward Taylor, applied, pursuant to App.R.

26(B), to reopen this court’s judgment in State v. Taylor, 8th Dist. Cuyahoga No. 94569,

2010-Ohio-5607, in which we affirmed Taylor’s convictions.1                     Taylor had pleaded guilty to

aggravated murder and attempted murder.                 In exchange for the plea, the state, inter alia,

dismissed the capital murder specifications, and the court imposed an agreed life sentence with

parole eligibility after 30 years. Taylor now asserts that his appellate counsel was ineffective

because he did not argue that the trial court, during the guilty plea hearing, failed to advise Taylor

of his right to compulsory process. For the following reasons, this court denies the application.

        {¶2}     App.R. 26(B)(1) and (2)(b) require applications claiming ineffective assistance of

appellate counsel to be filed within 90 days from journalization of the decision unless the

applicant shows good cause for filing at a later time. The December 2014 application was filed

more than four years after this court’s decision of November 18, 2010. Thus, the application is

untimely on its face.

        {¶3}     Taylor endeavors to show good cause by stating that his appellate attorney never

told him that he could move to reopen his appellate case pursuant to App.R. 26(B). However,

courts have consistently ruled that lack of knowledge or ignorance of the law do not provide

sufficient cause for untimely filing. State v. Klein, 8th Dist. Cuyahoga No. 58389, 1991 Ohio

App. LEXIS 1346 (Mar. 28, 1991), reopening disallowed (Mar. 15, 1994), Motion No. 249260,

aff’d, 69 Ohio St.3d 1481 (1994). Ignorance of the law is no excuse.

        {¶4}     Furthermore, reliance on one’s attorney also does not provide good cause for a

late filing.   In State v. Pruitt, 8th Dist Cuyahoga, Nos. 86707 and 86986, 2006-Ohio-4106,


        1
           Although this court affirmed the convictions, it did remand the case to remove an erroneous imposition of
postrelease control.
reopening disallowed, 2012-Ohio-94, and State v. Alt, 8th Dist. Cuyahoga No. 96289,

2011-Ohio-5393, reopening disallowed, 2012-Ohio-2054, this court ruled that appellate

counsel’s failure to inform the applicant about App.R. 26(B) did not state good cause for filing

an untimely application.

       {¶5}    Moreover, this excuse does not explain the lapse of approximately four years. In

State v. Davis, 86 Ohio St.3d 212, 214, 714 N.E.2d 384 (1999), the Supreme Court of Ohio

addressed a similar, long lapse of time in filing the App.R. 26(B) application and ruled: “Even if

we were to find good cause of earlier failures to file, any such good cause ‘has long since

evaporated. Good cause can excuse the lack of a filing only while it exists, not for an indefinite

period.’ State v. Fox, 83 Ohio St.3d 514, 516, 1998-Ohio-517, 700 N.E.2d 1253, 1254.”

       {¶6}    Accordingly, this court denies the application.




MELODY J. STEWART, JUDGE

MARY J. BOYLE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR